UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1163


MATTHEW J. HILGEFORD,

                  Plaintiff – Appellant,

             v.

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA;
AMERICAN INTERNATIONAL GROUP, INCORPORATED (AIG); BANK OF
AMERICA, NA,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:08-cv-00669-JRS)


Submitted:    June 18, 2009                 Decided:   June 23, 2009


Before NIEMEYER and DUNCAN, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


Matthew J. Hilgeford, Appellant Pro Se.   Robert Barnes Delano,
Jr., SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia; Megan
Conway Rahman, TROUTMAN & SANDERS, LLP, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.

     *
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2006).
PER CURIAM:

           Matthew     J.    Hilgeford       appeals   the    district    court’s

order   granting     Defendants’     motions      to   dismiss      his   several

federal and state law claims against them.                We have reviewed the

record and find no reversible error.             Accordingly, we affirm the

district court’s order.         Hilgeford v. Nat’l Union Fire Ins. Co.

of   Pittsburgh,   No.      3:08-cv-00669-JRS     (E.D.      Va.   Feb. 6, 2009).

We   dispense   with   oral     argument     because   the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2